Name: 2000/774/EC: Commission Decision of 30 November 2000 approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented for the year 2001 by the Member States (notified under document number C(2000) 3639)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  economic geography;  documentation;  health;  EU finance;  management
 Date Published: 2000-12-08

 Avis juridique important|32000D07742000/774/EC: Commission Decision of 30 November 2000 approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented for the year 2001 by the Member States (notified under document number C(2000) 3639) Official Journal L 308 , 08/12/2000 P. 0039 - 0044Commission Decisionof 30 November 2000approving the programmes for the eradication and monitoring of animal diseases and for the prevention of zoonoses presented for the year 2001 by the Member States(notified under document number C(2000) 3639)(2000/774/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Articles 24, 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases and for checks aimed at the prevention of zoonoses.(2) Member States have submitted programmes for the eradication of animal diseases and for the prevention of zoonoses in their countries.(3) After examination of the programmes they were found to comply with the Community criteria relating to the eradication of these diseases, in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(3) as last amended by Directive 92/65/EEC(4).(4) These programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases and for checks aimed at the prevention of zoonoses which can benefit from financial participation from the Community in 2001 and which was established by Commission Decision 2000/640/EC(5).(5) In the light of the importance of the programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the Member States concerned for the measures specified in this Decision up to a maximum amount for each programme.(6) Pursuant to Article 3(2) of Regulation (EC) No 1258/1999, veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply.(7) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(8) The approval of some of these programmes shall not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Contents>TABLE>CHAPTER IRabiesArticle 11. The programme for the eradication of rabies presented by Austria is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Austria up to a maximum of EUR 200000.Article 21. The programme for the eradication of rabies presented by Belgium is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Belgium up to a maximum of EUR 160000.Article 31. The programme for the eradication of rabies presented by Finland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Finland up to a maximum of EUR 100000.Article 41. The programme for the eradication of rabies presented by France is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by France up to a maximum of EUR 200000.Article 51. The programme for the eradication of rabies presented by Germany is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Germany up to a maximum of EUR 1800000.Article 61. The programme for the eradication of rabies presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Italy up to a maximum of EUR 15000.Article 71. The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Luxembourg up to a maximum of EUR 70000.CHAPTER IIBovine brucellosisArticle 81. The programme for the eradication of bovine brucellosis presented by France is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of EUR 500000.Article 91. The programme for the eradication of bovine brucellosis presented by Greece is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 500000.Article 101. The programme for the eradication of bovine brucellosis presented by Ireland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5000000.Article 111. The programme for the eradication of bovine brucellosis presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 1500000.Article 121. The programme for the eradication of bovine brucellosis presented by Portugal is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2200000.Article 131. The programme for the eradication of bovine brucellosis presented by Spain is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2900000.Article 141. The programme for the eradication of bovine brucellosis presented by the United Kingdom/Northern Ireland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the United Kingdom/Northern Ireland by way of compensation for owners for the slaughter of animals up to a maximum of EUR 700000.CHAPTER IIIBovine tuberculosisArticle 151. The programme for the eradication of bovine tuberculosis presented by Greece is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 161. The programme for the eradication of bovine tuberculosis presented by Ireland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland for the purchase of tuberculin up to a maximum of EUR 770000.Article 171. The programme for the eradication of bovine tuberculosis presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 700000.Article 181. The programme for the eradication of bovine tuberculosis presented by Portugal is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 191. The programme for the eradication of bovine tuberculosis presented by Spain is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5800000.Article 201. The programme for the eradication of bovine tuberculosis presented by the United Kingdom/Northern Ireland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the United Kingdom/Northern Ireland for the purchase of tuberculin up to a maximum of EUR 65000.CHAPTER IVEnzootic bovine leucosisArticle 211. The programme for the eradication of enzootic bovine leucosis presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 200000.Article 221. The programme for the eradication of enzootic bovine leucosis presented by Portugal is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2000000.CHAPTER VContagious bovine pleuropneumoniaArticle 231. The programme for the eradication of contagious bovine pleuropneumonia presented by Portugal is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of 110000 EUR.CHAPTER VIOvine and caprine brucellosisArticle 241. The programme for the eradication of ovine and caprine brucellosis presented by France is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France for laboratory analyses and those by way of compensation for owners for the slaughter of animals up to a maximum of EUR 350000.Article 251. The programme for the eradication of ovine and caprine brucellosis presented by Greece is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece up to a maximum of EUR 900000 for:- purchase of vaccine,- laboratory analyses,- salaries of contractual veterinarians specially recruited for the programme,- compensation for owners for the slaughter of animals.Article 261. The programme for the eradication of ovine and caprine brucellosis presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy for the purchase of vaccine to be used in Sicily and for the costs of laboratory analyses and those by way of compensation for owners for the slaughter of animals in the whole territory of Italy up to a maximum of EUR 2500000.Article 271. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal for laboratory analyses and purchase of vaccine and those by way of compensation for owners for the slaughter of animals up to a maximum of EUR 2000000.Article 281. The programme for the eradication of ovine and caprine brucellosis presented by Spain is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of EUR 5700000.Article 28aFor the programmes referred to in Articles 24 to 28 costs of laboratory analyses are reimbursed up to EUR 0,3 per rose bengal test, EUR 0,6 per complement fixation test, EUR 0,1 per vaccine dose.CHAPTER VIIScrapieArticle 291. The programme for the monitoring of scrapie presented by Austria is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Austria for analyses up to a maximum of EUR 5000.Article 301. The programme for the monitoring and eradication of scrapie presented by Belgium is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Belgium for analysis and those by way of compensation for owners for the slaughter of animals up to a maximum of EUR 50000.Article 311. The programme for the monitoring and eradication of scrapie presented by France is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France and those for analyses by way of compensation for owners for the slaughter of animals up to a maximum of EUR 200000.Article 321. The programme for the monitoring and eradication of scrapie presented by Greece is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece and those for analyses by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 331. The programme for the monitoring of scrapie presented by Ireland is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland of analysing of samples from older ewes at slaughter, sampled at random up to a maximum of EUR 200000.Article 341. The programme for the eradication of scrapie presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 100000.Article 351. The programme for the eradication of scrapie presented by the Netherlands is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in the Netherlands of analysing of samples for genotyping from rams up to a maximum of EUR 100000.Article 361. The programme for the monitoring of Scrapie presented by Spain is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain for analyses up to a maximum of EUR 25000.Article 37For the programmes referred to in Articles 29 to 33 costs of analyses are reimbursed up to EUR 10 per genotyping test, EUR 15 per histopathology test, EUR 15 per immuno-histochemistry test and EUR 15 per ELISA test. Samples analysed in the framework of Article 6(b) of Council Directive 91/68/EEC(6) are not reimbursed.CHAPTER VIIISalmonella in poultryArticle 381. The programme for the monitoring and control of salmonella in breeding poultry presented by Austria is approved for the period 1 January to 31 December 2001.2. The Community's financial contribution is set as 50 % of the costs borne by Austria for the implementation of the programme with a maximum of EUR 100000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from the eggs.Article 391. The programme for the monitoring and control of salmonella in breeding poultry presented by Denmark is approved for the period 1 January to 31 December 2001.2. The Community's financial contribution is set as 50 % of the costs borne by Denmark for the implementation of the programme with a maximum of EUR 200000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from the eggs.Article 401. The programme for the monitoring and control of salmonella in breeding poultry presented by France is approved for the period 1 January to 31 December 2001.2. The Community's financial contribution is hereby set as 50 % of the costs borne by France for the implementation of the programme with a maximum of EUR 3000000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat-treated egg products obtained from the eggs.CHAPTER IXAfrican/classical swine fever, swine vesicular diseaseArticle 411. The programme for the eradication of classical swine fever presented by Germany is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory analyses of domestic pigs and of the control of the wild boar population incurred in Germany up to a maximum of EUR 2000000.Article 421. The programme for the eradication of African/classical swine fever presented by Italy/Sardinia is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory analyses and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of EUR 350000.Article 431. The programme for the eradication and control of Swine vesicular disease and classical swine fever presented by Italy is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory analyses and those incurred in Italy by way of compensation for owners for the slaughter of seropositive animals up to a maximum of EUR 300000.Article 441. The programme for the eradication of classical swine fever presented by Luxembourg is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological laboratory analyses of domestic pigs and of the control of the wild boar population incurred in Luxembourg up to a maximum of EUR 30000.CHAPTER XAujeszky's diseaseArticle 451. The programme for the eradication of Aujeszky's disease presented by Belgium is approved for the period from 1 January to 31 December 2001.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Belgium up to EUR 1,25 per test and to a maximum of EUR 950000.CHAPTER XIFinal provisionsArticle 46The financial contribution of the Community for the compensation for the slaughter of animals will be limited:(a) with regard to the average compensation paid for all animals of that species calculated on the basis of the animals slaughtered in the Member State, up to a maximum of EUR 300 for bovine animals and EUR 40 for sheep and goats,(b) With regard to the maximum amount of compensation paid per single animal, up to EUR 1000 per bovine animal and up to EUR 100 per sheep or goat.Article 47The financial contribution of the Community for the programmes referred to under Articles 1 to 7 shall be granted subject:(a) to bringing into force by 1 January 2001 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) to forwarding a report to the Commission every six months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period,(c) to forwarding a final report by 1 June 2002 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2001,(d) to implementing the programme efficiently,and provided that Community veterinary legislation has been respected.Article 48The financial contribution of the Community for the programmes referred to under Articles 8 to 39 shall be granted subject:(a) to bringing into force by 1 January 2001 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme,(b) to forwarding a report to the Commission every four months on the progress of the programme and the costs incurred at the latest four weeks after the end of each reporting period,(c) to forwarding a final report by 1 June 2002 at the latest on the technical execution of the programme accompanied by justifying evidence as to the costs incurred and the results attained during the period from 1 January to 31 December 2001,(d) to implementing the programme efficiently,and provided that Community veterinary legislation has been respected.Article 49The present Decision enters into force on 1 January 2001.Article 50This Decision is addressed to the Member States.Done at Brussels, 30 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 347, 12.12.1990, p. 27.(4) OJ L 268, 14.9.1992, p. 54.(5) OJ L 269, 21.10.2000, p. 56.(6) OJ L 46, 19.2.1991, p. 19.